                 IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                5:18-CR-23-GCM

UNITED STATES OF AMERICA,                         )
                    Plaintiff,                    )
                                                  )
               v.                                 )                 ORDER
                                                  )
ROBERT MICHAEL GEORGE,                            )
                  Defendant.                      )



       THIS MATTER IS BEFORE THE COURT on its own motion. Defendant’s sentencing

hearing was held on October 15, 2019. The Court neglected to address the rate at which Defendant

must pay his restitution fee or whether the Defendant must pay a fine or special assessment fee.

The Court now determines that Defendant shall begin paying his restitution fee 60 days after

becoming employed and shall be required to repay that fee at a rate no greater than $100 per month.

In addition, having considered the factors noted in 18 U.S.C. § 3572(a), Defendant does not have

the ability to pay a fine or interest, and, therefore, the Court waives payment of both. Defendant

shall pay a special assessment fee of $100.

IT IS SO ORDERED.



                                        Signed: October 16, 2019
